[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The issue in dispute in this matter is whether or not the plaintiffs may pursue a claim of negligence against the defendant, a corporate officer. The plaintiffs allege in this action that the defendant, Bryan Geremia, negligently supervised the construction of their home. The defendant claims that he is entitled to judgment because the plaintiffs contracted with the defendant, Geremia Development Group, of which he is a corporate officer, to construct the home. Therefore, the defendant, Bryan Geremia claims that any allegations of negligence must be asserted against the corporation.
While it is true in Connecticut that a corporate officer may not be held liable for torts of the corporation, the question raised by the allegations against Bryan Geremia are whether he, personally, was negligent in carrying out his role as supervisor. In his affidavit, he says that he was not. But this is a self-serving, conclusory statement which merely highlights the factual dispute between the parties. If the plaintiffs prove the Bryan Geremia was negligent, then clearly, he will be liable, even though he was a corporate officer. Because there is a factual dispute as to whether or not defendant Bryan Geremia was negligent, he is not entitled to judgment. Motion for Summary Judgment is denied.
___________________ Angela Robinson-Thomas, Judge CT Page 16205